Citation Nr: 0919938	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as heart disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder and history of hepatitis B.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD and to include a 
personality disorder and claimed as a blood clot on the brain 
with mental health problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran entered active military service in May 1968 and 
separated from active military service in November 1972.  
During service he had multiple periods of being absent 
without leave (AWOL) including from:  October 30 to November 
26, 1969, a period of 28 days; December 4, 1969 to December 
23, 1970, a period of 385 days; December 18, 1971 to 
September 25, 1972, a period of 586 days; and, October 17, 
1972 to November 6, 1972 a period of 21 days.  In total the 
Veteran was in AWOL or deserter status for a period of 1020 
days, a period of almost three years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The case was previously before the Board in March 2008, when 
it was remanded to attempt to retrieve records from the 
Social Security Administration (SSA).  In June 2008 SSA 
replied and indicated that they held no medical records 
related to the Veteran.  The Board now proceeds with its 
review of the appeal.  

The issue involving entitlement to service connection for a 
kidney disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of cardiovascular disease during 
service or within a year of separation from service.

2.  There are current diagnoses of hypertension and coronary 
artery disease.  

3.  There is no medical evidence linking any current 
cardiovascular disorder to service or Agent Orange exposure. 

4.  The RO denied service connection for a kidney disorder in 
May 1985.  The Veteran was notified of this decision that 
same month but did not file an appeal.  The reason for denial 
of service connection was that no current kidney disorder was 
shown.

5.  Recent VA medical records contain assessments showing 
renal failure.  

6.  The RO denied the reopening of the claim for service 
connection for chronic hepatitis in October 1997.  The 
Veteran was notified of this decision that same month but did 
not file an appeal.  The reason for denial of the reopening 
of the claim was a lack of nexus evidence.

7.  No evidence linking the Veteran's current hepatitis 
infections to military service has been received since the 
October 1997 RO decision.  

8.  The RO denied service connection for a back disorder, 
headaches, and blood clot on the brain with mental problems 
in November 1993. The Veteran was notified of this decision 
in December 1993 but did not file an appeal.  The reason for 
denial of the reopening of the claim was a lack of medical 
evidence showing these disabilities during service.  

9.  No evidence showing incurrence of a back disorder, 
headaches, and blood clot on the brain with mental problems 
during service, or in any way linking these claimed 
disabilities to service, has been received since the November 
1993 RO decision.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, to include hypertension and 
coronary artery disease, was not incurred in, or aggravated 
by, active military service; may not be presumed to have been 
incurred in service; and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The May 1985 decision of the RO denying service 
connection for a kidney disorder is final.  38 U.S.C. 4005; 
38 C.F.R. 3.104(a), 19.129(a).

3.  Evidence received since the May 1985 rating decision is 
new and material, and the Veteran's claim for service 
connection for a kidney disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  The October 1997 decision of the RO denying the reopening 
of the claim for service connection for hepatitis disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a).  

5.  Evidence received since the October 1997 rating decision 
is not new and material, and the Veteran's claim for service 
connection for a liver disorder and history of hepatitis B is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

6.  The November 1993 decision of the RO denying service 
connection for a back disorder, headaches, and blood clot on 
the brain with mental problems is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a).  

7.  Evidence received since the November 1993 rating decision 
is not new and material, and the Veteran's claims for service 
connection for a back disorder, headaches, and blood clot on 
the brain with mental problems are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  While this notice was not provided 
prior to the rating decision on appeal, such error is 
harmless as the claims are being denied and no ratings or 
effective dates will be assigned.  

During the pendency of this appeal, the Court also issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  This notice was provided to 
the Veteran in a letter dated November 2006 with respect to 
his appeals to reopen his claims for service connection. 

If there was any error in the notice that was provided by way 
of the November 2006 letter, it was not prejudicial to the 
Veteran.  The June 2005 statement of the case explained why 
the RO had not reopened the claims and the August 2003 and 
November 2006 letters explained the types of evidence that 
could be submitted to substantiate the claims.  Accordingly, 
a reasonable person would be expected to understand what was 
required to substantiate his claims.  

With respect to the Veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the Veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability, but there is 
insufficient evidence of record to decide the claim.  
38 C.F.R. § 3.159(c)(4).  In this case, VA examinations have 
not been accorded to the Veteran; however no examinations are 
required.  With respect to the Veteran's claim for service 
connection for heart disease, no examination is required as 
there is no evidence of record which intimates that any 
current heart disease may be related to service or a service-
connected disability.  Additionally, VA treatment records 
have been obtained which show treatment for the claimed 
condition many years after his discharge from service and 
which do not indicate any type of possible relationship to 
service or a service-connected disability.  Accordingly, the 
evidence of record is sufficient to decide the claim.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions; private and VA medical 
treatment records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim for service 
connection for heart disease as well as his claim to reopen 
his other claims for service connection.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease may be presumed to have been incurred 
during active military service if they become manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran claims entitlement to service connection for 
heart disease.  He asserts that his heart disease is related 
to his time in Vietnam and specifically to Agent Orange 
exposure.  

As noted above, service connection may be established for a 
current disability in several ways including on a "direct" 
basis.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 
3.304 (2008).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d).  Establishing direct service connection for a 
disability, which has not been clearly shown in service, 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and AL amyloidosis.  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008); See 
Notice, 74 Fed.Reg. 21258-60 (May 7, 2009).

The governing law provides that a "Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the Veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  However, his claimed disability is not one 
listed at 38 C.F.R. § 3.309(e) and therefore presumptive 
service connection based on exposure to herbicides is not 
warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Whether the Veteran has a current disability resulting from 
heart disease is questionable.  There is a considerable 
volume of VA medical treatment records in the claims file.  
Some of these records indicate a current diagnosis of 
coronary artery disease, such as an August 2005 record which 
states on the problem list "CAD [coronary artery disease] - 
stable."  However on closer look, all of the diagnoses of 
heart disease of record appear to be based solely on the 
Veteran's report of having the disability.  The objective 
evidence of record, such as a November 2005 VA echo 
cardiogram report, reveals normal results on all 
cardiovascular testing.  However, a February 2006 VA 
treatment record reveals diagnoses of stable coronary artery 
disease and controlled hypertension.  Even assuming that the 
Veteran has a current cardiac disability, the preponderance 
of the evidence is against his claim for service connection.  

The evidence of record does not show any heart disease or 
other cardiac disorder during service.  The Veteran's 
cardiovascular system was normal on separation examination in 
1972.  There is no evidence that cardiovascular disease 
manifested within a year of the Veteran's separation from 
service.  Cardiovascular disease is not a disability which 
warrants presumptive service connection on the basis of Agent 
Orange exposure.  Finally, there is no medical evidence of 
record linking any current cardiovascular disorder to 
service, to include exposure to Agent Orange during service.  
Accordingly, service connection must be denied.  

III.  Reopening of Previously Denied Claims

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Lay assertions of medical causation cannot serve as the 
predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 
(1993); See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Chavarria v. Brown, 5 Vet. App. 468 (1993).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Veteran's claim to reopen was received in June 2003.  

A.  Kidney Disorder

The RO denied service connection for a kidney disorder in May 
1985.  The Veteran was notified of this decision that same 
month but did not file an appeal.  This rating decision 
became final.  Following notification of an initial review 
and determination by the RO, a notice of disagreement must be 
filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.   38 U.S.C. 
4005; 38 C.F.R. 3.104(a), 19.129(a)

The reason for denial of service connection was that no 
kidney disorder was shown during service and there was no 
evidence of a current kidney disability.  The medical 
evidence of record at the time of the May 1985 rating 
decision included the Veteran's service treatment records and 
an April 1985 VA hospital report.  The service treatment 
records did not show any complaints of, or treatment for, any 
kidney disorder or urinary symptoms during service.  On 
separation examination in September 1972, the Veteran's 
genitourinary system was evaluated as "normal" with no 
abnormalities noted by the examining physician.  The Veteran 
did not indicate any kidney or urinary symptoms on the 
accompanying report of medical history.  The April 1985 VA 
hospital discharge summary reveals that the Veteran was 
treated at that time for acute hepatitis B.  No diagnosis of 
any kidney disorder was made.  

The evidence received subsequent to the May 1985 RO rating 
decision includes a large volume of VA medical treatment 
records.  An August 2005 record indicates a recent medical 
admission for dehydration and renal failure.  While there is 
some indication that the renal failure may be related to the 
Veteran's hypertension or hepatitis, this evidence 
nonetheless shows symptoms of a current kidney disorder which 
was absent at the time of the 1985 RO rating decision.  This 
evidence is "new" as it did not exist at the time of the 
prior determination; it is also "material" in that it tends 
to substantiate that the Veteran has current kidney disorder.   

The evidence received subsequent to the May 1985 RO rating 
decision is "new and material" under the provisions of 38 
C.F.R. § 3.156, and the claim for service connection for a 
kidney disorder is reopened.

B.  Liver Disorder with Hepatitis B

The RO originally denied the Veteran's claim for service 
connection for liver disease and hepatitis in a May 1985 
rating decision.  At that time the service treatment records 
did not show any hepatitis or liver disorder during service 
and the April 1985 VA treatment record only indicated a 
diagnosis of acute hepatitis b without linking it to service.  

The Veteran subsequently attempted to reopen the claim for 
service connection in 1993 and 1997.  Most recently in an 
October 1997 decision of the RO denied the reopening of the 
claim for service connection for hepatitis.  The RO 
acknowledged that recent VA medical records did show 
continued treatment and evaluation for hepatitis, but that 
there was no evidence linking the hepatitis to military 
service.  The October 1997 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a).  

In this case the evidence submitted since the October 1997 RO 
rating decision includes a large volume of VA medical 
treatment records dated from 1997 to the present, along with 
some private medical records.  The Board has reviewed all of 
these records, most deal with treatment for disorders other 
than hepatitis or liver disorders.  However the Board does 
note some records are indicative of treatment for hepatitis.  
A February 2006 treatment record indicates that the Veteran 
was "hepatitis B Ab [antibody] positive with a history of 
elevated liver enzymes," and that the Veteran tested 
positive for hepatitis C in September 2004.  A July 2005 
treatment record indicates a diagnosis of hepatitis C.  The 
Board concludes that this evidence is new because it was not 
before the RO when it denied the reopening of the Veteran's 
claim for service connection for a liver disorder and 
hepatitis in October 1997.  Although "new," this evidence 
is not "material" because it is does not bear directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran became infected with hepatitis 
during active service.  Specifically, none of the new medical 
evidence of record links the Veteran's current hepatitis to 
active service, or to Agent Orange exposure during service.  
This evidence is cumulative, as the fact that the Veteran has 
had an acute past hepatitis B infection, which was already 
established.  Based on the applicable law, regulations and 
court decisions, the additional evidence received since the 
October 1997 RO decision is not new and material and does not 
provide the required evidentiary basis to reopen the 
Veteran's claim.  The RO's prior denial of the reopening of 
the claim for service connection for a liver disorder with 
hepatitis B remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2008).

To the extent that the medical evidence of record contains 
diagnoses of hepatitis C, service connection for that 
disability was denied in a February 2006 rating decision 
which is final.  

C.  Back disorder, Headaches, Blood Clot on the Brain with 
Mental Problems

The RO denied the Veteran's claims for service connection for 
a back disorder, headaches, and a blood clot on the brain 
with mental problems in a November 1993 rating decision.  The 
Veteran was notified of this decision in December 1993, but 
did not file and appeal.  This rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a).  

The reasoning given for denial was that there was no medical 
evidence of any of the claimed disabilities during active 
service.  The Veteran's service treatment records were of 
record at the time, and did not reveal any evidence of the 
claimed disabilities.  In fact, the September 1972 separation 
examination report does not reveal any abnormalities with 
respect to headaches, the back, the head, or any psychiatric 
status.  On the accompanying report of medical history he did 
not indicate any history of these disorders before or during 
service.

There are recent VA mental health treatment records which 
show diagnoses of depression.  However, the primary diagnosis 
is PTSD for which service connection is already established.  
There is no evidence of any psychiatric disorder, head 
injury, or a blood clot of the brain during service; nor is 
there any evidence linking any such disorder to service.  

In this case the evidence submitted since the November 1993 
RO rating decision includes a large volume of VA medical 
treatment records dated from 1995 to the present along with 
some private medical treatment records.  The Board has 
reviewed all of these records, they address treatment for a 
variety of medical disorders.  An accident record dated 
November 1987, but received in 2003 reveals that the Veteran 
had a post-service head injury.  The recent VA medical 
records reveal treatment for headaches, posttraumatic stress 
disorder (for which the Veteran is service-connected) and 
depression.  There is no medical evidence of any chronic back 
disability being diagnosed or treated.  The Board concludes 
that this evidence is new because it was not before the RO 
when it denied service connection in November 1993.  Although 
"new," this evidence is not "material" because it is does 
not bear directly and substantially upon the specific matter 
under consideration, namely whether the veteran incurred his 
claimed disabilities during active service.  Specifically, 
this evidence shows post-service treatment without linking 
any current disability to active service, or to Agent Orange 
exposure during service.  Based on the applicable law, 
regulations and court decisions, the additional evidence 
received since the November 1993 RO decision is not new and 
material and does not provide the required evidentiary basis 
to reopen the Veteran's claims.  The RO's prior denial of 
service connection for back disorder, headaches, and a blood 
clot on the brain with mental problems remains final.  See 
Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156 (2008).


ORDER

Service connection for a cardiovascular disorder, claimed as 
heart disease, is denied.  

New and material evidence having been submitted, the claim 
for service connection for a kidney disorder is reopened, to 
this extent only the claim is allowed.  

New and material evidence not having been submitted to reopen 
the claims for entitlement to service connection for:  a 
liver disorder and history of hepatitis B, a low back 
disorder, headaches, a psychiatric disorder other than PTSD 
and to include a personality disorder and claimed as a blood 
clot on the brain with mental health problems, those benefits 
remain denied.


REMAND

Additional development is necessary with respect to the 
Veteran's claim for service connection for a kidney disorder.  
He has not been accorded a VA Compensation and Pension 
examination with respect to this claim.  He should be 
accorded an examination.  When the medical evidence of record 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded an 
examination for kidney / renal disorders.  
The report of examination should include a 
detailed account of all manifestations of 
renal or kidney disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate the exact nature of 
any current renal disorder, if any.  That 
is, does the Veteran have a current renal 
or kidney disorder?  The examiner is also 
requested to offer an opinion as the 
etiology of any current renal disorder.  
Is it as least as likely as not (50 % 
probability) that any current kidney 
disorder is related to the Veteran's 
military service?  If not, is it as least 
as likely as not (50 % probability) that 
the current disorder is caused by a 
service-connected disability (the Veteran 
is service-connected for posttraumatic 
stress disorder and diabetes mellitus) to 
include any medications prescribed and 
taken for those conditions?  If not, is it 
as least as likely as not (50 % 
probability) that a service connected 
disability has aggravated (i.e., 
permanently worsened) the current renal 
disorder?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
physician should provide complete 
rationale for all conclusions reached.

2.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


